Moore, C. J.
The plaintiff obtained judgment in justice’s court against defendant. The case was removed to the circuit court by certiorari, where the judgment was reversed. The case is brought here by writ of error. There were a good many reasons assigned in the affidavit for the writ why the judgment should be set aside. An inspection of the record shows that each of these reasons was fully answered by the return of the justice. This return must be regarded as conclusive. Young v. Kelsey, 46 Mich. 414; Rawson v. McElvaine, 49 Mich. 194; Mann v. Tyler, 56 Mich. 564; People v. Hux, 68 Mich. 477. We think, instead of reversing the judgment of the justice, it should have been affirmed.
Judgment is reversed, and the judgment rendered in justice’s court is affirmed, with costs of both courts.
Carpenter, Grant, Blair, and Hooker, JJ., concurred.